EXHIBIT 25
Date UTC                 Internal Phone Number   Type of Message   From (Raw)   From (Formatted)       To (Raw)   To (Formatted)   Body                                                                        Type
       4/24/2019 15:58   +1 [Bakken]             INBOX                          [Carlson];[Taylor]                                 {UVL} see file                                                              mms
       4/24/2019 15:58   +1 [Bakken]             INBOX                          [Carlson];[Taylor]                                 {UVL} see file                                                              mms
       4/24/2019 15:58   +1 [Bakken]             INBOX                          [Carlson];[Taylor]                                 {UVL} see file                                                              mms
       4/24/2019 15:58   +1 [Bakken]             INBOX                          [Carlson];[Taylor]                                 {UVL} see file                                                              mms

       5/19/2019 18:44 +1 [Carlson]              INBOX                          [Taylor]                                           A possible different source emailed me . I sent a copy to you.              sms
                                                                                                                                   Actually rereading the message. I think it is the same source,
                                                                                                                                   \n\nSource is beginning to address my questions and comments in
       5/19/2019 18:57   +1 [Carlson]            INBOX                          [Taylor]                                           the one today.                                                              sms
       5/19/2019 19:08   +1 [Carlson]            OUTBOX                                                           [Taylor]         Ok. I just read it. Sounds similar for sure.                                sms
       5/19/2019 19:09   +1 [Carlson]            OUTBOX                                                           [Taylor]         If it is another source, this is interesting to say the least.              sms
       5/19/2019 19:10   +1 [Carlson]            INBOX                          [Taylor]                                           Yup.                                                                        sms
                                                                                                                                   Got the scrapes on our latest chucklehead. Think we have a solid
       5/20/2019 21:17 +1 [Carlson]              INBOX                          [Taylor]                                           lead on the Source.                                                         sms

                                                                                                                                   Well, I just walked out and read this. I've been gone all day, but I
       5/20/2019 21:55   +1 [Carlson]            OUTBOX                                                           [Taylor]         think we think we know who it is too. So I've been told.                    sms
       5/20/2019 21:55   +1 [Carlson]            OUTBOX                                                           [Taylor]         Meeting tomorrow at 1030?                                                   sms
       5/20/2019 22:00   +1 [Carlson]            INBOX                          [Taylor]                                           Yes                                                                         sms
       5/21/2019 14:24   +1 [Carlson]            INBOX                          [Taylor]                                           In meeting                                                                  sms
       5/21/2019 14:52   +1 [Carlson]            OUTBOX                                                           [Taylor]         10-4. I think lampe called. We are leaving now.                             sms
       5/21/2019 15:07   +1 [Carlson]            INBOX                          [Taylor]                                           Roger that. Got his message                                                 sms
       5/23/2019 18:47   +1 [Carlson]            INBOX                          [Taylor]                                           NSL is complete                                                             sms

                                                                                                                                   Just got contacted again. Different email address using name
        5/27/2019 1:15 +1 [Carlson]              INBOX                          [Taylor]                                           beginning with "X".\n\nSomething really odd occurred.                       sms
        5/27/2019 1:17 +1 [Carlson]              INBOX             [Taylor]     +1 [Taylor];[Taylor]                               This is the email address.                                                  mms
                                                                                                                                   No need to respond. I know your busy. Sent some messages on
                                                                                                                                   email. Source communicated three times today. I have my folks
                                                                                                                                   reviewing.\n\nHeading out tomorrow. If u need to talk let me
        5/31/2019 2:20 +1 [Carlson]              INBOX                          [Taylor]                                           know.                                                                       sms
                                                                                                                                   I will read them in a few. I saw them a little bit ago. I'll text after I
        5/31/2019 2:30 +1 [Carlson]              OUTBOX                                                           [Taylor]         read them.                                                                  sms
        6/4/2019 16:22 +1 [Carlson]              INBOX                          [Taylor]                                           U see what I sent yesterday                                                 sms

        6/4/2019 23:27   +1 [Carlson]            OUTBOX                                                           [Taylor]         Got your email yesterday. We are having someone read it for us.             sms
        6/4/2019 23:27   +1 [Carlson]            INBOX                          [Taylor]                                           Yup. My guys are reviewing also.                                            sms
       6/12/2019 14:59   +1 [Carlson]            INBOX                          [Taylor]                                           You coming out today?                                                       sms
       6/12/2019 16:11   +1 [Carlson]            OUTBOX                                                           [Taylor]         Doesn't look good.                                                          sms
                                                                                                                                   No problem. If we can talk later I can fill you in on info we have on
       6/12/2019 17:39 +1 [Carlson]              INBOX                          [Taylor]                                           FTs travel                                                                  sms
